Honorable William J. Lowe   Opinion No. WW-1114
County Attorney
Donley County               Re:   Whether a county may
Clarendon, Texas                  legally purchase and
                                  own a house to be used
                                  for residential pur-
                                  poses by county employees
                                  on a rent free basis by
                                  furnishing the house for
                                  employees as part of their
                                  compensation and related
Dear Mr. Lowe:                    question.
          Your request for an opinion from this office
presents the following questions:
         “1.  Can the County legally purchase
          and own a house to be used for resi-
          dential purposes by County employees
          on a rent free basis by furnishing
          the house for employees as a part of
          their compensation.
         "2. Can the County legally purchase
          and own a house to be used for resi-
          dential purposes by County employees
          on a basis that the employees will
          pay the County reasonable rent there-
          for."
          Your letter also informs us that the Commis-
sioners' Court desires to purchase the house and move
it on property already owned by the County in a remote
precinct in order to encourage employees of the County
to work in that precinct.
          The Commissioners' Court does serve as the
governing body of the County and although its control
extendsto nearly every phase of the County's business,
its jurisdiction is not plenary. Its power must be
specifically authorized by the Constitution or the
statutes. Canales v. Laug$&&    147 Tex. 169, 214 S.W.
2d 451 (1948).
Honorable William J. Lowe, page 2 (WW-1114)

          Article 2351 of Vernon's Civil Statutes
enumerates the various powers and duties of the Commis-
sioners' Courts. Subdivision 7 of that statute provides
that the Court shall:
               "Provide and keep in repair
          court houses, jails an9 all neces-
          sary public buildings.
          The power to "provide" necessary public
buildings has been interpreted to include the purchase
of said buildings. Dancy v. Davidson, 183 S.W.2d 195
(Civ.App. 1944, error ref.)
          Since the provision quoted above is the
statutory authority for the Commissioners' Court to
purchase property, the question at hand must be
whether the purchase of the house and subsequent remoxal
to the lot is "providing a necessary public building.
The case of Dancs v. Davidson, supra, concerned,the con-
struction of the same subdivision of Article 2351 and
defined the term in question at page 198 as follows:
               "By the term 'public building'
          as used in the statute is meant a
          building used primarily for public
          or governmental purposes, that is,
          to house public or governmental
          agencies. The power to provide
          includes the power to purchase.
                The Commissioners' Court is
          the legal body authorized under the
          statute to determine whether or not
          a 'public building' is 'necessary'
          and its decision relating thereto
          can not be disturbed by this Court,
          except upon a showing of an abuse
          of discretion. . . .' (per
          Norvell, J.)
          It can be seen from the wording of the Dancy
case, sunra, that the Commissioners' Court has no power
to exercise their discretion unless the building is a
"public building." This office has written numerous
opinions concerning public buildings and the uses con-
sistent with such buildings. Enclosed is Attorney Gen-
eral's Opinion No. O-1952 (1940) written prior to the
Dancy case, supra, holding that the Commissioners' Court
could not construct a building to house agencies not
strictly connected with county business as the same did
.       .




Honorable William J. Lowe, page 3 (WW-1114)

not come within the purview of Section 7 of Article 2351.
This opinion and authorities cited therein define
"public buildings" as those essential for the conduct of
"strictly county business" and those to house "offices"
of various officials of the county.
          According to the definitions set out above
we must hold that the building in question in Donley
County would not be a "public building.   Your request
states that it Is to be used for residential purposes
only, which prohibits it from being a "public building"
even if such a private use did serve to facilitate the
County's business.
          It follows that since the building in question
is not a "public building" that the Commissioners' Court
has no power to decide whether or not it is necessary.
Therefore, we need not reach your second question.

                     SUMMARY
            A house to be used for residen-
            tial purposes by County employees
            on a rent free basis as part of
            their compensation is not a
            "public building," hence the
            Commissioners' Court has no
            power to purchase a house to be
            used by County employees as a
            residence.
                            Yours very truly
                            WILL WILSON
                            Attorney General of Texas


FDW:lgh
                            By&q
                               Assist&t



    .   ”
                                              -   .




Honorable William J. Lowe, page 4 (WW-1114)

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Lawrence Hargrove
Bob Eric Shannon
Marietta Payne
John Reeves
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.